In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                              No. 02-18-00401-CV

FRIEDMAN & FEIGER, LLP, Appellant       §   On Appeal from

                                        §   County Court at Law No. 2

V.                                      §   of Parker County (CIV-15-0299)

                                        §   June 18, 2019

ROBERT E. MASSEY, INDIVIDUALLY          §   Opinion by Justice Gabriel
AND AS INDEPENDENT EXECUTOR OF
THE ESTATE OF WILLIAM EARL
MASSEY, Appellee

                       JUDGMENT ON REHEARING

      After reviewing appellee Robert E. Massey, Individually and as Independent

Executor of the Estate of William Earl Massey’s motion for rehearing, we deny the

motion. We withdraw our June 6, 2019 opinion and judgment and substitute the

following.
      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We reverse the trial court’s temporary injunction

order and dissolve the temporary injunction.

      It is further ordered that appellee Robert E. Massey, Individually and as

Independent Executor of the Estate of William Earl Massey shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel